Blandford, Justice.
The plaintiff in error was indicted, tried and convicted of the offense of hog-stealing. He moved the court for a new trial upon the round that the verdict is contrary to law and evidence. This motion was denied by the court, and defendant excepted to the refusal by the court to grant a new trial, and this is the error assigned.
*69The evidence shows that the prosecutor lost several hogs which had been marked; he found them in a pen near the house of the accused; they had been re-marked and an attempt made to entirely obliterate the mark of the prosecutor, though some of his marks remained. The hogs were identified by their flesh-marks, as well as the ear-marks, as belonging to the prosecutor. This evidence is sufficient to sustain this verdict.
Justice has been administered in this case according to law.
Judgment affirmed.